Citation Nr: 0916992	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  04-15 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left inguinal hernia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from February 1969 to August 
1972, with a separation characterized as honorable.  He had 
subsequent active service from September 1972 to June 1975, 
as to which the claims file contains reference to an 
Administrative Decision in February 1972 characterizing that 
discharge as having been issued under dishonorable 
conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied service connection for PTSD 
and found that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a left inguinal hernia.  In June 2006 the 
Board remanded this matter for further evidentiary 
development to be conducted, and to correct a due process 
problem.  

With regard to Issue #2, the Board notes that before we may 
reopen a previously denied claim, we must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 
(1995); 83 F.3d 1380 (Fed.Cir. 1996).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The Board notes that, in his initial claim submitted in 
December 2001, the Veteran claimed service connection for 
"double hernias".  In his notice of disagreement received 
in May 2003 and in a November 2008 statement, the Veteran 
referred to left and right hernias.  Although the RO has 
characterized the issue as whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for left hernia, based on the March 1982 
RO rating decision which denied service connection for a 
hernia on the left side, it appears that the RO should also 
consider the issue of entitlement to service connection for a 
right hernia.  That issue is again referred to the RO for 
appropriate action.

FINDINGS OF FACT

1.  The Veteran is not currently diagnosed as having PTSD 
which is related to active military service.

2.  By March 1982 rating decision, the RO denied entitlement 
to service connection for a left inguinal hernia, essentially 
based upon a finding that the condition had pre-existed 
service and was not shown to have been aggravated during 
service.  The Veteran did not appeal the March 1982 rating 
decision, and it became final.

3.  Evidence received subsequent to the final March 1982 RO 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim for secondary service 
connection for a left inguinal hernia.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).

2.  New and material evidence has not been submitted since 
the final March 1982 RO decision, and, thus, the claim for 
service connection for a left inguinal hernia is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of 




prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the 
claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error 
must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in January 2002, April 2005, May 
2008, and July 2006, which fully addressed the notice 
elements.  These letters informed the Veteran of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Finally, 
the Board notes that the Veteran was advised of the 
information specified in the Dingess precedent by letter 
dated in May 2008 from the RO, informing him of how 
disability ratings and effective dates are assigned.  
Moreover, the claimant has not demonstrated any prejudicial 
or harmful error in VA's notice, and any presumption of error 
as to the first element of VCAA notice has been rebutted in 
this case.  See Sanders, supra.

With regard to a VA examination, the Board notes that the 
Veteran's representative has requested that he be scheduled 
for a VA examination regarding both of his claims.  As to the 
claim for service connection for PTSD, because there is no 
verifiable stressor in this case and the Veteran's medical 
treatment records do not include a diagnosis of PTSD, the 
Board finds that an examination and/or medical opinion is not 
required in this matter under 38 C.F.R. § 3.159(c)(4).  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As to whether 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a left 
inguinal hernia, the Board notes that, since new and material 
evidence has not been received and the claim for service 
connection may not be reopened, a VA examination is not 
necessary at this time in order to decide this claim.




The Board also notes that, in the case of Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court held that VA must notify a 
claimant of the evidence and information necessary to reopen 
the claim, and of the evidence and information necessary to 

establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  The VCAA requires, in the 
context of a claim to reopen, that the Secretary look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish the claim that were found insufficient in the 
previous denial.  In this case, in the July 2006 letter from 
the Appeals Management Center (AMC), the Veteran was informed 
of the evidence necessary to establish his eligibility for VA 
benefits and of the necessity of presenting new and material 
evidence, along with that definition.  Thus, the Board 
concludes that the July 2006 notification received by the 
Veteran adequately complied with the VCAA and subsequent 
interpretive authority, and he has not been prejudiced by the 
notice and assistance provided.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's VA treatment records, and, as explained above, 
VA examinations are not necessary.  The Board notes that the 
Veteran submitted a VCAA notice response form in July 2008, 
indicating he had more evidence to submit.  In November 2008 
he submitted a handwritten statement, copies of letters sent 
to him from VA depression care managers, and a pamphlet 
regarding clinical depression in which he had included 
handwritten annotations.  In the March 2009 Informal Hearing 
Presentation, the Veteran's representative waived the 
requirement of having the above evidence first considered by 
the RO.  Thus, the Board will proceed herein, because it 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required 


to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II.  Factual Background and Analysis

A.  Service Connection for PTSD

The Veteran contends that he has PTSD as a result of his 
service in Vietnam, and as a result of being detained and 
interrogated by East German soldiers while he was stationed 
in Germany.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in- service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App 128 (1997).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Service medical records show no report of complaints or 
symptoms of psychiatric disability, nor any diagnosis of 
such.  Service personnel records show the Veteran served in 
Vietnam during his first period of active duty and in Germany 
during his second period of active duty.  

Post-service VA treatment records show that in February 1977 
the Veteran was seen in the psychology unit for an interview 
after referral from by the police.  The psychologist noted no 
evidence of any psychotic ideation.  He returned the next day 
and was anxious about the prior day's interview.  The 
impression was that he was anxious, and no referral or 
recommendation was offered.  Subsequently, the VA treatment 
records dated from 1995 through 2006 show no report of, or 
treatment for, any psychiatric disorder, including PTSD.  

Treatment records from the Vet Center in Anaheim show that in 
September 2005 the Veteran was seen for intake after being 
referred by "VA psychiatry" for a psychiatric evaluation 
for a PTSD claim.  It was noted that the Veteran reported he 
did not want to be there and did not care about filing a 
claim.  The next entry was in January 2006, when the 
Veteran's case was closed.  

Submitted by the Veteran in March 2002 was a stressor 
statement in which he claimed his most traumatic event was 
when he was arrested and detained by East German soldiers for 
falling asleep on a train and accidentally crossing the 
border.  He basically claimed that there were too many 
stressor events to list and that they took place from 1969 to 
1975.  Received from the Veteran in October 2005 was 

another letter from the Veteran in which he reported that 
while in Vietnam his job was to put on his flak jacket every 
morning and go recover any lost personnel or vehicles.  He 
said he had his dual M60 machine guns mounted on a swivel pod 
and he just shot at the enemy when they shot at him.  He also 
described the incident where he was reportedly arrested and 
detained by the East German police, and that his mother and 
sister were visiting him at the time.

Received from the Veteran in November 2008 was a handwritten 
statement, copies of letters sent to him from VA depression 
care managers, and a pamphlet regarding clinical depression 
in which he had included handwritten annotations regarding 
his own symptoms and feelings.  

Given the evidence as outlined above, the Board finds that 
the Veteran has vaguely reported combat-related stressor 
events in Vietnam during the Vietnam era, but there is no 
evidence of record that he actually engaged in combat with 
the enemy so as to permit acceptance of his alleged stressors 
without independent verification or corroboration.  
Similarly, his account of being arrested and detained in 
Germany during the Cold War, and returned to U.S. military 
control by East German police, does not identify a specific 
stressor susceptible of verification or corroboration.  The 
Board also notes, however, that whether the Veteran's 
stressor events have been verified or are capable of 
verification is not for consideration at this point, because 
the threshold issue of a currently diagnosed disability is 
not present.  Brammer, supra.  Specifically, the competent 
medical evidence does not include a diagnosis of PTSD.  As 
noted above, VA treatment records and records from the Vet 
Center are negative for any report of or finding of PTSD 
symptoms or a diagnosis of PTSD.  

The Board recognizes that the Court of Appeals for Veterans 
Claims has held that the presence of a chronic disability at 
any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, where the evidence fails to show chronicity of the 
claimed disorder at any time, that holding would not be 
applicable.  In the present case, the record does not show 
that the veteran has had a didgnosis of PTSD.

With regard to the Veteran's contention that he has PTSD as a 
result of his service in Vietnam and Germany, his statements, 
standing on their own, are not sufficient to establish a 
diagnosis of PTSD.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (Laypersons are not competent to offer 
medical opinions).  The Board recognizes that lay statements 
may serve to support a claim for service connection by 
supporting the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  
See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006).  See also Robinson v. Shinseki, No. 
2008-7096 (Fed. Cir. March 3, 2009) (confirming that, "in 
some cases, lay evidence will be competent and credible 
evidence of etiology").  However, a diagnosis of PTSD 
requires specialized training, and is therefore not 
susceptible of a layperson's opinion.  Consequently, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for PTSD, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.

B.  New and Material Evidence to Reopen Claim for
Service Connection for Left Inguinal Hernia

To reopen a claim following a final decision, the appellant 
must submit new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Amendments to section 3.156, changing the 
standard for finding new and material evidence, are 
applicable in this case, because the appellant's claim to 
reopen was filed after August 29, 2001, the effective date of 
the amendment.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

By March 1982 rating decision, the RO denied entitlement to 
service connection for a left inguinal hernia, essentially 
based upon a finding that the Veteran's left inguinal hernia 
pre-existed service but was not shown to be aggravated during 
service.  The Veteran was notified of the rating decision, 
but did not file an appeal 

with regard to that issue.  Thus, the March 1982 RO rating 
decision became final.  It is the last final disallowance of 
the claim for service connection for a left inguinal hernia 
prior to the present time.  

The RO's basis in law for its previous decision was that a 
pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted with 
symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Also, service connection is not warranted for the usual 
effects of an ameliorative procedure performed in service, 
unless the pre-existing disorder was otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1).  Accordingly, "a lasting 
worsening of the condition" - that is, a worsening that 
existed not only at the time of separation but one that 
continued thereafter - is required.  See Routen v. Brown, 
10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 
8 Vet. App. 529, 538 (1996).

The evidence of record at the time of the March 1982 RO 
rating decision included the Veteran's service treatment 
records (STRs) and VA treatment records.  

His STRs show that, on the Veteran's service entrance 
examination in January 1969, clinical evaluation revealed a 
left inguinal hernia.  His "PULHES" profile contains the 
annotation of "3R" in the first category ("P"), which 
indicates physical capacity or stamina.  The PULHES profile 
reflects the overall physical and psychiatric condition of an 
individual on a scale of 1 (high level of fitness) to 4 
(medical condition or physical defect below the level of 
fitness for retention in military service).  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992).  He was found to be 
not qualified for induction/enlistment, and surgery was 
recommended.  

In a consultation report also dated in January 1969, it was 
noted that the Veteran had a left inguinal hernia present 
which was amenable to surgery with a period of post-operative 
disability not exceeding six weeks, and MREP (medical 
rehabilitation enlistment program) eligibility was 
recommended.  An authorization form was signed by the Veteran 
in January 1969, showing his consent for a "correction of 
hernia". 

In an August 1972 Report of Medical History for separation, 
the Veteran responded "yes" to having or having had a 
rupture/hernia, and the examiner noted that he had bilateral 
inguinal hernias, without problems.  At the separation 
examination from his second period of service, in June 1975, 
he responded "yes" to having or having had a 
rupture/hernia, and the examiner noted that he had undergone 
an inguinal herniorrhaphy at age 17, although it is not clear 
whether this referred to the left side, right side, or 
bilateral.  Based on this evidence, by March 1982 rating 
decision, the RO denied service connection for a left 
inguinal hernia, essentially based on a finding that there 
was no showing that the pre-existing left inguinal hernia was 
aggravated during active service.
 
Evidence submitted subsequent to the RO's March 1982 rating 
decision includes VA treatment records and the Veteran's 
statements.  For the purpose of determining whether evidence 
is new and material, the credibility of the evidence is 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence submitted subsequent to the March 1982 rating 
decision includes an August 1995 VA treatment record, in 
which the Veteran was noted to have bilateral recurrent 
inguinal hernias and was status post bilateral herniorrhaphy 
in 1969.  In July 1996 the assessment was bilateral recurrent 
inguinal hernias, and repair of the hernias was planned.  In 
March 2000 the Veteran was found to have a right inguinal 
hernia, and the assessment was bilateral inguinal hernia 
repair.  The Board notes that these VA treatment records 
submitted subsequent to March 1982, while new, are not 
material because such evidence does not show that the 
Veteran's left inguinal hernia was aggravated (permanently 
worsened in severity) during service.  Rather, these VA 
treatment records show post-service assessments and treatment 
for bilateral inguinal hernias.  Because this new evidence 
does not address the basis on which the claim was previously 
denied (i.e., that that the hernia condition had pre-existed 
service had not been aggravated during service), it does not 
relate to an unestablished fact necessary to substantiate the 
claim and do not raise a reasonable possibility of 
substantiating the claim.  

With regard to the Veteran's statements, the Board notes that 
he has essentially contended that his inguinal hernias were 
not properly repaired in service (at Fort Ord) and that he 
has had problems with both hernias since his discharge from 
service.  While the Veteran is certainly competent to report 
his hernia-related symptoms, as a layperson without the 
appropriate medical training or expertise, he is not 
competent to render a probative opinion on a medical matter, 
to include whether a disability worsened in severity.  
Espiritu v. Derwinski, supra.  See also Routen v. Brown, 
supra, at 189 ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  
Accordingly, where, as here, the claim turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993). 

Under these circumstances, the Board concludes that new and 
material evidence to reopen the claim for service connection 
for a left inguinal hernia has not been received.  As such, 
the requirements for reopening the claim are not met, and 
since the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




ORDER

Service connection for PTSD is denied.

New and material evidence not having been received to reopen 
the previously denied claim of service connection for a left 
inguinal hernia, the appeal is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


